                 9:20-cv-01303-BHH                Date Filed 03/16/21        Entry Number 41            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


               Peacock Automotive, LLC,                             )
                            Plaintiff                               )
                           v.                                       )       Civil Action No.     9:20-cv-1303-BHH
           Granite State Insurance Company,                         )
                           Defendant                                )

                                    SUMMARY JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

   the plaintiff (name)                 recover from the defendant (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of          %, along with
costs.
   the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
     other: The Court denies Plaintiff Peacock Automotive, LLC’s motion for summary judgment and grants Defendant
Granite State Insurance Company’s motion for summary judgment. The Court finds that Defendant is entitled to
summary judgment on Plaintiff’s bad faith claim.


This action was (check one):
  tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

  tried by the Honorable                          presiding, without a jury and the above decision was reached.

   decided by the Honorable Bruce Howe Hendricks, United States District Judge, on motions for summary judgment.


Date: March 16, 2021                                                       CLERK OF COURT


                                                                                      s/ Virginia Druce, Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
